Citation Nr: 1443104	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  10-22 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable disability rating for eczema.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel

INTRODUCTION

The Veteran had active air service from February 1980 to June 2007. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia, which granted service connection for eczema and assigned a noncompensable evaluation, effective July 1, 2007. 

The Veteran was scheduled for a September 2013 hearing, but failed to report without good cause and has not requested that it be rescheduled.  His hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.704(d) (2013).

The Board previously remanded this appeal in December 2013 for additional development.


FINDING OF FACT

The Veteran's eczema, which affects less than five percent of his total body area and exposed areas, requires no more than topical therapy, and does not cause functional impairment, is manifested by flat, itchy, slightly scaly, or post-inflammatory hyperpigmented patches of skin, primarily on the bilateral soles of his feet and the bilateral ankles but also in the groin area, that were one-half to three centimeters in diameter and had the appearance of treated eczema, with mild peeling and some excoriations due to scratching, but no scarring, disfigurement, pruritus, drainage, or other related symptomatology.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for eczema have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Procedural Duties

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  VA provided the required notice to the Veteran in a November 2009 letter, prior to the initial adjudication of his claim in September 2008.  As service connection was granted and an initial rating assigned for eczema in February 2008, the claim has been substantiated and VA has already satisfied its duty to notify the Veteran.  Dingess, 19 Vet. App. at 490-491.

VA also satisfied its duty to assist the Veteran in the development of his claim.  

First, VA satisfied its duty to seek relevant records.  The RO associated the Veteran's service treatment records (STRs), service personnel records (SPRs), private treatment records, and VA treatment records with the claims file.  The Board acknowledges that the records of Dr. Uwagerikpe, from whom the Veteran reported in his July 2008 Notice of Disagreement he received a prescription for a cream to use daily, the Veteran will not be prejudiced.  He is credible to make that report and the Board finds it credible and entitled to probative weight, as his VA new patient treatment records from April 2008 reflect outside treatment from Dr. Uwagerikpe, and later VA treatment records reflect further prescriptions for topical creams.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Further, the Veteran did not appear to assert that any such treatment records contain evidence that his eczema affected more than 5 percent of his total body area or exposed areas or caused any functional impairment.  The Veteran has not identified any evidence not already of record; therefore, the Board concludes VA has made every reasonable effort to obtain all relevant records.

Second, VA satisfied its duty obtain a medical examination or opinion when required.  VA provided the Veteran several medical examinations addressing the nature and severity of his eczema.  The examinations are adequate, as the examiners considered the relevant history of the Veteran's symptoms and provided sufficiently detailed descriptions of the disability.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).

As VA satisfied its duties to notify and assist the Veteran, no further action is needed to comply with 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and the Veteran will not be prejudiced by the Board's adjudication of his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Merits of the Claim

The Veteran contends he is entitled to an initial compensable evaluation for eczema that primarily affects his bilateral lower extremities and bilateral feet.  See July 2008 Notice of Disagreement; May 2010 Substantive Appeal.

Disability evaluations are governed by VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2013).  The percentage ratings in the Rating Schedule represent the "average impairment in earning capacity" resulting from service-connected disabilities, and residuals thereof, in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).  

When assigning a disability rating, the Board must consider the potential application of any applicable regulation governing VA benefits, whether or not raised by the veteran, as well as the entire history of the disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  During an evaluation, the symptomatology of a service-connected disability is compared with criteria in the Rating Schedule and a percentage rating is assigned.  38 C.F.R., Part 4.  If there is a question as to which percentage rating should apply, the higher one will be assigned if the disability picture more nearly approximates the required criteria for that rating.  38 C.F.R. § 4.7.  But see Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed. Cir. 2013) (holding that 38 C.F.R. § 4.7 does not apply where a diagnostic code consists of successive, cumulative criteria and the criteria for the higher rating are joined by "and" because "there is no question as to which evaluation shall be applied when a veteran does not satisfy all of the required criteria of the higher rating but does satisfy all of the criteria of the lower rating").

Evaluating the same disability or manifestation under different diagnoses and using manifestations not resulting from service-connected disease or injury must be avoided.  38 C.F.R. § 4.14.  If, however, multiple diagnostic codes each require "distinct and separate" symptomatology that does not duplicate or overlap with symptomatology required in the other diagnostic codes, a veteran may be assessed multiple ratings.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

The Veteran's contact dermatitis is evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7806.  Under this diagnostic code, the following ratings apply.  A noncompensable rating applies when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected and no more than topical therapy was required during the prior 12-month period.  A 10 percent rating applies when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the prior 12-month period.  A 30 percent rating applies when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the prior 12-month period.  A 60 percent rating applies when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the prior 12-month period.  Id. 

Based on the above criteria, the Veteran is not entitled to a compensable disability rating for his service-connected contact eczema.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

The record does not appear to contain evidence that at any time during the relevant period the Veteran's eczema affected more than five percent of the Veteran's entire body or exposed areas.  The January 2009 and October 2012 VA skin examiners all found that the Veteran's eczema and symptomatology thereof was located on his bilateral feet and ankles and affected less than five percent of his total body area and less than five percent of his exposed areas.  The January 2014 VA skin examiner, after determining that the Veteran's symptomatology in the groin area was most likely eczema, still found the Veteran's eczema affected less than five percent of the his total body area and exposed areas.  

The Board acknowledges that during the January 2014 VA skin examination the Veteran also had symptomatology on his shoulders, but notes that the January 2014 VA examiner found the etiology of the symptomatology was unclear, but was most consistent with tinea versicolor, for which the Veteran was not service connected.  While the Veteran believes that his shoulder symptomatology is etiologically related to his eczema, he is not competent to provide a medical diagnosis or nexus opinion in this case.  The issue is medically complex and requires specialized knowledge and experience.  Jandreau, 492 F.3d at 1377, 1377 n.4; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

The record also does not appear to contain evidence that at any time during the relevant period the Veteran's eczema required more than topical corticosteroid treatment.  During his November 2007 VA skin examination, the Veteran reported that his eczema was controlled with the use of Elidel cream twice a week, without adverse medication effects.  During his January 2009 VA skin examination, the Veteran reported that his eczema was constant but did not cause systemic symptoms, and that he had treated it daily with a topical corticosteroid cream for the prior 12 months with no side effects.  During his October 2012 VA skin examination, the Veteran reported that he had treated his eczema with topical corticosteroids for six weeks or more, but not constantly, during the prior 12 months.  During his January 2014 VA skin examination, the Veteran reported that he had treated breakouts of eczema mostly on his ankles and lower legs with topical corticosteroid cream twice daily and over-the-counter Vaseline skin softener on a constant basis for the prior 12 months.  Further, the October 2012 and January 2014 VA skin examiners found the Veteran's eczema did not require systemic treatment.

Finally, the record does not appear to contain evidence that the Veteran's eczema ever caused any functional impairment.  January 2009, October 2012 and January 2014 VA skin examiners found the Veteran's eczema did not cause any functional impairment or affect his ability to work.  Moreover, the Veteran reported during his January 2014 VA skin examination that it did not affect his ability to work and did not cause any side effects.

Consequently, the weight of the evidence is against assigning a compensable evaluation.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.118, Diagnostic Code 7806.

Consideration was given to assigning a disability rating under another diagnostic code.  While the November 2007 VA skin examiner found the Veteran also had edema, the November 2007 VA skin examiner determined it was not related to his rash and, while the January 2014 VA skin examiner found the Veteran had hypopigmentation of the shoulders, it was most consistent with tinea versicolor, not eczema.  Further no VA examiner found the Veteran had any scarring or disfigurement related to his eczema.  An increased or separate rating under a different diagnostic code is therefore not warranted.  

Consideration was given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  Hart v. Mansfield, 21 Vet. App. 505, 511-512 (2007).  While the January 2014 VA skin examiner did not attribute the Veteran's mild dry skin on the soles of his feet to his eczema, the Board notes that the Veteran himself asserted that it was not symptomatology of his eczema and that the November 2007, January 2009, and October 2012 VA skin examiners did consider dry skin on the Veteran's foot as a symptom of his eczema, but still found it did not affect more than five percent of the Veteran's total body area or exposed areas.  Further, the Board reiterates that, even after considering the Veteran's symptomatology in the groin area as part of his eczema, the January 2014 VA skin examiner still found that it did not affect more than five percent of the Veteran's total body area or exposed areas.  Moreover, the Board notes that the Veteran did not report any flare-ups of eczema; instead, he reported that it was constant.  See January 2009 and January 2014 VA Skin Examinations.  While the October 2012 VA skin examiner noted that the Veteran had only a fair response with the use of topical creams, the Veteran reported during his November 2007 VA skin examination that a topical cream controlled his eczema and during his January 2014 VA skin examination that a topical cream kept his active eczema from spreading and controlled the itching.  Further, as noted above, no evidence of record appears to indicate that the Veteran ever required more than topical treatment for his eczema or that his eczema ever caused any functional impairment.

While the Veteran is competent to report that he has also had symptomatology on his neck, face, and back, and his report is credible and entitled to probative weight, the Board notes that the Veteran did not report consistent symptomatology in those areas during his VA examinations or in VA or private treatment records and no physical examinations of record revealed such symptomatology in those areas.  Jandreau, 492 F.3d at 1377, 1377 n.4; July 2008 Notice of Disagreement; May 2010 Substantive Appeal; January 2014 VA Skin Examination.  The Board therefore gives more probative weight to evidence in the medical treatment records and VA examinations of record.

The claim does not need to be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  The Board must refer a claim if (1) a service-connected disability presents such an exceptional disability picture that the available schedular ratings do not reasonably describe or contemplate the severity and symptomatology of the disability, and (2) the disability picture exhibits other factors, such as marked interference with employment and frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  The Veteran's disability picture is not exceptional or unusual, the schedular criteria contemplate the manifestations of his eczema.  The Veteran's symptoms during the period on appeal were flat, itchy, slightly scaly, or post-inflammatory hyperpigmented patches of skin, located primarily on the bilateral soles of his feet and the bilateral ankles, that were one-half to three centimeters in diameter and had the appearance of treated eczema, with mild peeling and some excoriations due to scratching, but no scarring, disfigurement, pruritus, drainage, or other related symptomatology.  See November 2007, January 2009, October 2012, and January 2014 VA Skin Examinations.  Moreover, the Board notes that in April 2008 VA treatment records the Veteran denied having a persistent skin rash; in September 2010 Pearlman Cancer Center treatment records he had normal skin with no rashes; in August 2011 VA treatment records, despite the presence of a non-specific rash on the bilateral lower extremities that looked like eczema, his skin was assessed as within normal limits; and in VA treatment records from April 2008, July 2009, August 2010, August 2012, and May 2013 the Veteran's skin was assessed as within normal limits, with no rashes, itching, flaking, scaling, sores, lumps, jaundice, or suspicious lesions.  Further, there is no indication that the average disability would be in excess of that contemplated by the assigned disability rating, the record does not reveal frequent visits to the emergency room or frequent hospitalization, and, as noted above, the record does not establish that the Veteran's ability to work was ever impaired.  Accordingly, the referral of this case for extraschedular consideration is not in order.

The Board notes that, under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms of service-connected disabilities not already attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

A claim for a total disability rating based on individual unemployability (TDIU) is raised if a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability. Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the issue is not raised because, as noted above, the Veteran denied that his eczema affected his ability to work and no VA examiner found his eczema caused any functional impairment.  See January 2014 VA Skin Examination.


ORDER

Entitlement to an initial compensable evaluation for eczema is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


